Citation Nr: 1538811	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-27 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for cardiovascular disease, including a heart disorder and hypertension.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1973 to August 1982.

This case is before the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied service connection for a heart condition.  The Board previously remanded the appeal for additional development in November 2013 and January 2015.

The Veteran was scheduled for hearing before the Board in Washington, D.C. in September 2013, but failed to report without good cause and has not requested that it be rescheduled.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA failed to substantially comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  While VA asked the Veteran to submit a complete authorization for the release of treatment records from Staten Island University Hospital, where the Veteran asserted he had a coronary artery bypass graft, VA did not obtain the Veteran's complete VA treatment records.

Evidence indicates that additional VA treatment records exist.  A review of the claims folder indicates that he has been treated at several VA treatment facilities throughout the years, including in Washington, D.C.; East Orange, N.J.; New Orleans, LA; and New York, N.Y.  See VA Forms 21-526, dated February 8, 1996 and January 28, 2009; and VA Form 21-4138, dated September 27, 2007.  These records must be obtained.

On remand, efforts should also be undertaken to obtain the Veteran's treatment records associated with his National Guard and/or Army Reserve service from August 1982 to September 1986.  A request should also be made for his treatment records from Fort Meade, MD.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, the Veteran's National Guard and/or Army Reserve unit, and/or any other appropriate source and request a complete copy of the Veteran's treatment records associated with his National Guard and/or Army Reserve service from August 1982 to September 1986.

2.  Contact the medical treatment facility at Fort Meade, MD, and request a complete copy of the Veteran's treatment records.

3.  Make arrangements to obtain the Veteran's complete treatment records, to include any archived records, from the VA treatment facilities in Washington, D.C., East Orange, N.J., and New Orleans, LA, dated from August 1982 to the present.

4.  Make arrangements to obtain the Veteran's complete treatment records, to include any archived records, from the VA treatment facility in New York, NY, dated from August 1982 to January 2008 and from February 2013 forward.

5.  Finally, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative, if any, should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

